NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MAYRA SANCHEZ DE PADILLA,                       No.    15-72291

                Petitioner,                     Agency No. A073-874-617

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Mayra Sanchez de Padilla, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing her appeal from

an immigration judge’s decision denying her motion to suppress evidence and

withdraw pleadings, and denying her application for cancellation of removal. We

have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claims of due process violations, Padilla-Martinez v. Holder, 770 F.3d 825, 830

(9th Cir. 2014), and review de novo the denial of a motion to suppress, Martinez-

Medina v. Holder, 673 F.3d 1029, 1033 (9th Cir. 2011). We deny the petition for

review.

      The agency did not err in denying Sanchez de Padilla’s motion to suppress

her statements at the border admitting to attempted alien smuggling, where

advisals regarding her procedural rights were not required at the time of her

statements because she had not yet been placed in formal proceedings. See

Samayoa-Martinez v. Holder, 558 F.3d 897, 901-02 (9th Cir. 2009) (advisals of

procedural rights must be given to noncitizens in formal proceedings, but formal

proceedings do not commence until the notice to appear is filed with the

immigration court). Sanchez de Padilla’s contention that her statements at the

border were made under duress are not supported by the record. See Carrillo-

Gonzalez v. INS, 353 F.3d 1077, 1079 (9th Cir. 2003) (statements by counsel are

not evidence).

      The agency did not err or violate due process in denying Sanchez de

Padilla’s motion to withdraw her written pleadings admitting the charges and

conceding she was removable for attempted alien smuggling. Because her

statements at the border established removability, binding her to her concessions

would not produce an unjust result. See Santiago-Rodriguez v. Holder, 657 F.3d



                                         2                                      15-72291
820, 830-32 (9th Cir. 2011) (absent egregious circumstances, including if binding

the noncitizen to the admissions would produce an unjust result, an attorney’s

written admissions are binding on a noncitizen and may be relied upon as evidence

of removability); Padilla-Martinez, 770 F.3d at 830 (“To prevail on a due-process

claim, a petitioner must demonstrate both a violation of rights and prejudice.”).

      The agency did not err or violate due process in pretermitting Sanchez de

Padilla’s application for cancellation of removal, where she cannot show seven

years of continuous residency since she was admitted in any status. See 8 U.S.C.

§ 1229b(a)(2); Alanniz v. Barr, 924 F.3d 1061, 1067 (9th Cir. 2019) (parole is not

considered an “admission” for purposes of 8 U.S.C. § 1229b(a)); Padilla-Martinez,

770 F.3d at 830.

      As stated in the court’s October 20, 2015, order, the stay of removal remains

in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                          3                                   15-72291